Citation Nr: 1756505	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  16-09 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an extension of a temporary total rating under 38 C.F.R. § 4.30, including as prior to August 21, 1992, and after February 28, 1993, based upon convalescence for service-connected chronic low back syndrome with intervertebral disc syndrome (low back disability).

2.  Entitlement to an increased rating in excess of 60 percent for low back disability from April 18, 1997. 

3.  Entitlement to a compensable rating for surgical scar of the lumbar spine.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for kidney condition.

7.  Entitlement to service connection for heart disorder, including coronary artery disease (CAD) or coronary artery bypass grafting procedure (CABG), including as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Counsel


INTRODUCTION

The Veteran had active service from March 1960 to March 1962.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2013 rating decision in which the RO, inter alia, granted a 100 percent rating from August 21, 1992 to March 1, 1993 under 38 C.F.R. § 4.30 for the low back disability, and resumed a 60 percent rating thereafter.  The RO also granted service connection for surgical scar, lumbar spine, and assigned a noncompensable rating effective August 21, 1992.  Additionally, the RO denied the Veteran's petition to reopen his formerly denied claim of hypertension, and denied initial service connection claims for heart and kidney conditions.

The Veteran filed a notice of disagreement (NOD) in September 2014.  The RO issued a statement of the case (SOC) in January 2016, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in March 2016.

With respect to the low back claim, (CONTINUE HERE)

With regard to the claim to reopen service connection for hypertension, it is noted that, regardless of the AOJ's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the  favorable decision on the request to reopen-the Board has characterized the appeal as now encompassing both matters set forth on the title page.

Following the most recent, January 2017 supplemental statement of the case (SSOC), additional evidence was submitted, and no waiver from the Veteran was received.  However, the Board notes that the evidence received is not relevant to the claims decided herein.  Thus, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

Also, this appeal has been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900 (c) (2017).

The Board's decision regarding the issues of an extension of temporary total disability for convalescence and whether to reopen the claim for service connection for hypertension is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided has been accomplished.

2.  The Veteran has not been shown to have been in need of convalescence for his low back disability prior to August 21, 1992 or after February 28, 1993.

3.  In an April 1993 rating decision, the RO declined to reopen a previously denied  claim for service connection for hypertension; after receiving notice of the denial, the Veteran initiated, but did not perfect an appeal as to the April 1993 denial, and no pertinent exception to finality applies.

4.  New evidence added to the record since the April 1993 denial relates to an unestablished fact necessary to substantiate the claim of service connection for hypertension, and, when considered along with other evidence of record, provides a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an additional temporary total rating or an extension of a temporary total rating under 38 C.F.R. § 4.30 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2017).

2.  The April 1993 rating decision in which the RO declined to reopen a previously denied claim for service connection for hypertension is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

3.  New and material evidence to reopen the service connection claim for hypertension has been received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Pertinent to the request to reopen, given the fully favorable disposition of this claim, the Board finds that all notification and development actions needed to fairly resolve these aspects of the appeal have been accomplished.

With respect to the remaining claim herein decided, after a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

The record reflects that appropriate notice regarding the claim for extension of temporary total disability was furnished to the Veteran in April 2013, prior to the initial October 2013 rating decision.  Therefore, the Board finds that, with respect to this claim, VA's duty to notify the Veteran has been satisfied.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of VA and private treatment records.  Also of record and considered in connection with the claim are various written statements by the Veteran and his representative.  The Board finds that no further AOJ action on the claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with each claim.  Consequently, there is no prejudice to the Veteran in the Board proceeding to the merits.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Extension of a Temporary Total Rating under 38 C.F.R. § 4.30

Under 38 C.F.R. § 4.30, a total rating will be assigned effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following hospital discharge or outpatient release if the treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.

The evidence here indicates that the Veteran underwent two surgical procedures.  On April 20, 1992, he underwent a discectomy at L4-5, percutaneously performed on an outpatient basis.  An April 30, 1992 clinic record indicated that the Veteran reported his surgery made a significant difference in his ability to walk; he could now walk at least 4 to 8 blocks at a time without particular problems.  The Veteran did report some back spasm or injury when he was combing his hair the previous Saturday.  He stated he was now coming out of that.  He had pain primarily in the area where they performed the surgery, and it is believed he probably went into acute spasm with that.  The Veteran was released to work on May 4, 1992.

On August 21, 1992, the Veteran underwent a discectomy with fusion and was placed in a body cast.  In a September 23, 1992 follow up, the doctor noted that the Veteran was to remain in the cast for at least three months.  In a January 8, 1993 follow up, the Veteran was noted to be out of the cast since December.  The examining physician advised that the Veteran would be off of work for another month and a half.

Based on the foregoing, the Board finds that an extension of temporary evaluation of 100 percent due to surgical treatment of a service-connected disability is not warranted prior to August 21, 1992 or after February 28, 1993.  With regard to the initial surgical procedure, the April 20, 1992 surgery did not necessitate at least one month of convalescence.  Additionally, the surgery did not have severe postoperative residuals.  As indicated, the Veteran was able to walk on his own only 10 days after the surgery.  There was no evidence of incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches.

Regarding the second procedure, while it is clear that the Veteran's low back surgery and convalescence did not fully resolve his low back problems, there is nothing in the record indicating that post-surgical convalescence was required as of March 1, 1993.

Accordingly, the preponderance of the evidence is against the claim for extension of a temporary total convalescence rating under 38 C.F.R. § 4.30 before August 21, 1992 or after March 1, 1993, and the appeal in the matter must be denied.  As the preponderance of the evidence is against the extension of the Veteran's temporary total rating, the benefit-of-the-doubt doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 53-56 (2006).

III.  New and Material Evidence 

At the time of the prior denial and currently, service connection may be granted for disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2017). 

The record reflects the RO initially denied the Veteran service connection for hypertension in December 1978.  The evidence then of record consisted of the Veteran's service treatment records, and private treatment records dated in 1977 reflecting a current diagnosis of hypertension.  The RO denied the claim, noting that there was no diagnosis given at discharge from service, and at separation the Veteran's blood pressure was 132/74.  The Veteran did not thereafter initiate an appeal within a year of the December 1978 decision.  No further communication regarding the matter of his entitlement to service connection for hypertension was received until September 1992, when VA received his application to reopen his claim.

In April 1993, the RO denied the Veteran's request to reopen the previously denied claim for service connection for hypertension.  As noted by the RO, the additional evidence received since the prior denial included more recent treatment records documenting the claimed condition many years post service, but including nothing relating the disorder to service or to his service-connected back disability.  Although notified of the denial in a May 1993 letter, the Veteran did not initiate an appeal.  In fact, no further communication from the Veteran regarding the matter of his entitlement to service connection for hypertension was received until December 2012, when VA received the application to reopen his claim.  

Given the above, the April 1993 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c);38 C.F.R. §§ 3.104, 20.302, 20.1103.  Notably, no pertinent exception to finality applies to the April 1993 rating decision.  No new and material evidence pertinent to the matter of service connection for hypertension was received during the remainder of the appellate period following notice of the April 1993 denial.  See 38 C.F.R. § 3.156(b).  Moreover, additional service records have not been received at any time, requiring readjudication of the claim.  See 38 C.F.R. § 3.156 (c).  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decision makers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

With regard to the previously denied claim for hypertension, new evidence includes records of ongoing treatment for hypertension, as well as the Veteran's statements that his hypertension has been present since service.  This evidence is duplicative of that previously for consideration at the time of the prior final denials. 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  

Given the "low threshold" standard of Shade, he Board finds that the additional evidence received in this case is new and material within the meaning of 38 C.F.R. § 3.156 (a).  Thus, the petition to reopen the claim of service connection for hypertension is granted.  


ORDER

Entitlement to an extension of a temporary total rating under 38 C.F.R. § 4.30, based upon convalescence for service-connected chronic low back syndrome with intervertebral disc syndrome, is denied.

As new and material evidence to reopen the claim for service connection for hypertension has been received, to this extent only, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the matters remaining on appeal is warranted.

At the outset, the Board notes that the record appears to be incomplete.  The record contains ongoing VA treatment records from the Wichita VA Medical Center (VAMC) from June 2013 through April 2017, all of which were obtained subsequent to his filing of his claims in December 2012.  However, as noted in the Introduction, the appeal period for the increased rating claim for surgical scar, lumbar spine began in August 21, 1992, and the appeal period for the claim for increased rating for low back disability began in April 17, 1997.  The Board observes that VA medical records not in the claims file are considered part of the record on appeal as they are within the VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In order to ensure the record is complete and that all due process requirements are met, the Board finds that remand is warranted to obtain any outstanding VA treatment records dated between August 1992 and June 2013.

Next, the Board finds that VA examinations are warranted to adjudicate all remaining claims on appeal. 

Regarding the claims for service connection, the Veteran has not yet been afforded an examinations and opinions.  VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A (d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

With regard to the reopened claim for hypertension, the evidence of record reflects current treatment for hypertension, as well as a diagnosis in February 1977.  Service treatment records reflect that the Veteran's blood pressure was elevated during his March 1960 to March 1962 period of active duty.  Additionally, the Veteran has asserted that his hypertension has been caused or aggravated by his inability to exercise secondary to his service-connected low back disability.  Such evidence meets the low McLendon threshold, and therefore warrants remand for a cardiac examination to determine the etiology of the Veteran's hypertension.

As regards the claim for coronary artery disease, the evidence of record reflects current treatment for coronary artery disease, and a history of coronary artery bypass graft in September 2009.  The Veteran asserts that his coronary artery disease is a result of his hypertension, or, in the alternative, his service-connected low back disability.  To the extent that the Veteran's claim is dependent on the grant for service connection for hypertension, this claim must also be remanded.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together). Moreover, as the Veteran is already being afforded a cardiac examination to discuss the etiology of his hypertension, the Board finds that the examiner should also discuss the etiology of the Veteran's coronary artery disease.

With regard to the claimed kidney condition, a March 2017 treatment record indicates a diagnosis of decreased kidney function.  The Veteran has asserted that his kidney condition is secondary to iodine and/or other chemical testing.  The Board finds this is a medical question outside of its jurisdiction.  See Colvin v Derwinski, 1 Vet. App. 171 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Therefore, the Board finds that an examination is warranted to address the etiology of the Veteran's recently diagnosed decreased kidney function.

Finally, as regards the claims for increased rating, the Veteran was afforded a VA spine examination in February 2013 to address the current manifestations of his low back disability and lumbar spine scar.  The Veteran has argued that the examination is inadequate; specifically, that the VA examiner failed to adequately assess the functional limitations caused by his lumbar scar.  Given the additional records development being requested, the Veteran's contentions, and the time passed since the last examination, a more contemporaneous VA spine examination should be obtained on remand.  The Board notes that such examination should include findings consistent with the requirements of Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA orthopedic examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, testing of the range of motion of the opposite undamaged joint).

Also, with regard to the claims for increased ratings for low back disability and for lumbar scar, the Board notes that the rating criteria used to evaluate such disabilities have changed during the appeal periods.  Thus, the AOJ should address both the previous and current rating criteria in its supplemental statement of the case (SSOC) addressing the increased rating claims for low back disability and lumbar spine scar.

The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may result in denial of his claim(s).  See 38 C.F.R. § 3.655 (a), (b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, the notice(s) of examination(s)-sent to him by the pertinent VA medical facility.

In addition to obtaining VA treatment records, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103 (b)(1); but see also 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.  Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal (to include consideration of whether any, or any further, staged rating of the disability is warranted).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated from August 1992 to July 2013, including from the Wichita VAMC.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate, current authorization to obtain, any pertinent, outstanding private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA examination/s, by an appropriate physician/s, to address the etiology of his claimed kidney, heart, and hypertension disabilities.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should next clearly identify all current disability(ies) pertaining to the claimed hypertension, coronary artery disease, and kidney condition-to include those currently present, or present at any point pertinent to the current claim on appeal (even if now asymptomatic or resolved).

Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability: 

(a) had its onset in service or is otherwise medically-related to service; or, if not, 

(b) was caused, OR is or has been aggravated (worsened beyond the natural progression) by the Veteran's service-connected disability(ies)-including, specifically, the service-connected low back disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation , to include by identifying (to the extent possible), the baseline level of disability prior to the aggravation.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA spine examination, by an appropriate physician, for evaluation of his service-connected low back disability and lumbar spine scar.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is asked to address the following matters and offer complete rationales for any opinions expressed:

(a) Identify, by diagnosis, any currently manifested disorders of the lumbar spine, describing the symptomatology and impairment associated with the diagnosed disorders to the extent possible.

(b) Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate), expressed in degrees. 

(c) Determine whether the lumbar spine exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected back disability and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner is also requested to discuss the overall level of functional impairment attributable to these factors. 

The examiner should express an opinion addressing whether pain could significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

(d) Identify any neurological manifestations associated with the service-connected disability of the lumbar spine, as well as any associated bladder or bowel impairment. The nature of any neurological sign/symptom should be explained and the severity of the impairment described (in terms of the level of paralysis - mild/moderate/severe and incomplete or complete). 

(e) State whether the Veteran has intervertebral disc syndrome.  If so, state whether intervertebral disc syndrome has been productive of incapacitating episodes, and if so, the number and duration of such episodes during any 12 month period extending from 1997 forward, specifying the time period involved.

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

(f) Indicate whether the Veteran has any ankylosis of the lumbar spine, and if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

(g) Provide a description of the associated service-connected scar, to include the size, nature, and any associated functional impairment.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  If the Veteran fails to report to any scheduled examination(s), associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, the  notice(s) of examination(s)-sent to him by the pertinent medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal. 

If the Veteran fails, without good cause, to report to the examination scheduled in connection with the increased rating claims, in adjudicating each such claim, apply the provisions of 38 C.F.R. § 3,655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication, and all legal authority, to include all appropriate versions of the diagnostic criteria for low back disability and lumbar spine scar. 

9.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may submit additional evidence and argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


